1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    JUAN CARLOS MARTINEZ CASTRO
6
                              IN THE UNITED STATES DISTRICT COURT
7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-233 TLN
                                                )
10                   Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
                                                )   STATUS CONFERENCE, AND TO EXCLUDE
11           vs.                                )   TIME
                                                )
12   JUAN CARLOS MARTINEZ                       )   Date: April 2, 2020
     CASTRO, and SHANNON JEFFRIES,              )   Time: 9:30 a.m.
13                                              )   Judge: Hon. Troy L. Nunley
                     Defendants.                )
14                                              )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney
18   Justin Lee, attorney for Plaintiff, and Federal Defender Heather Williams, through Assistant
19   Federal Defender Hannah Labaree, attorney for defendant Juan Carlos Martinez Castro, and
20   Christopher Cosca, attorney for defendant Shannon Jeffries, that the previously-scheduled status
21   conference date of April 2, 2020, be vacated and the matter be set for status conference on June
22   11, 2020 at 9:30 a.m, at the defendants’ request.
23          On January 14, 2020, the government produced 28 pages of paper discovery. On
24   February 20, 2020, 339 additional Bates-stamped items of discovery were produced, consisting
25   of photographs as well as audio recordings. Counsel for the defendants will require time to
26   review the new discovery, conduct independent investigation, and meet with their clients to
27   review the material.
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue                 -1-
1           The current COVID-19 pandemic presents signficiant barriers to undersigned counsels’
2    ability to accomplish the required tasks to adequately represent their clients, as communication
3    with the clients is stymied by the restrictions on face-to-face contact. Moreover, Ms. Jeffries is
4    incarcerated at the Sacramento County Jail, which currently does not provide a safe and
5    confidential means by which counsel may meet with his client. Review of discovery, discussion
6    of sentencing exposure in the case, and private communications surrounding possible avenues of
7    defense investigation are therefore completely stalled at this time. With respect to Mr. Martinez
8    Castro, while he is out of custody and thus able to communicate confidentially via telephone
9    with his attorney, he is currently unable to review non-documentary evidence in his case as he
10   does not have access to a home computer. The process of producing this discovery in a format
11   which Mr. Martinez Castro has the technology to review (such as a CD player), requires
12   additional time as the Federal Defender Office is operating on a skeleton crew and in-office staff
13   are overloaded with tasks.
14          For all these reasons, Defense counsel believe that the failure to grant the above-
15   requested continuance would deny them the reasonable time necessary for effective preparation,
16   taking into account the exercise of due diligence.
17          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
18   excluded from this order’s date through and including June 11, 2020, pursuant to 18 U.S.C.
19   §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
20   based upon continuity of counsel and defense preparation.
21          Counsel and the defendant also agree that the ends of justice served by the Court granting
22   this continuance outweigh the best interests of the public and the defendant in a speedy trial.
23                                                 Respectfully submitted,
24   Dated: March 30, 2020                          HEATHER E. WILLIAMS
                                                    Federal Defender
25
                                                   /s/ Hannah Labaree
26                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
27                                                 Attorney for Defendant
                                                   Juan Carlos Martinez Castro
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue                 -2-
1    Dated: March 30, 2020             /s/Christopher Cosca
                                       CHRISTOPHER COSCA
2                                      Attorney for Defendant
                                       Shannon Jeffries
3
4
5    Dated: March 30, 2020             MCGREGOR SCOTT
                                       United States Attorney
6
                                       /s/Justin Lee
7                                      JUSTIN LEE
                                       Assistant U.S. Attorney
8                                      Attorney for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue     -3-
1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date of this order, up to and including June 11, 2020,
9    shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the April 2, 2020 status conference shall be continued until June 11, 2020, at 9:30 a.m.
13
14   Dated: March 30, 2020
15
16                                                          Troy L. Nunley
                                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue                  -4-
